Citation Nr: 0402069	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-04 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.  

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to an increased rating for service-connected 
bilateral pes planus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from August 1988 to 
August 1992, and active duty for training from August 1, 1999 
to August 15, 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, in which the RO determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for hypertension, denied service 
connection for prostatitis and a heart condition, and denied 
an increased rating for service-connected bilateral pes 
planus.  

In his substantive appeal, received in February 2003, the 
veteran requested a hearing at the RO before a Traveling 
Judge.  In July 2003, he was notified that a hearing was 
scheduled for August 8, 2003.  However, it appears that the 
veteran canceled his hearing, and there is no record of a 
request for another hearing.  Accordingly, the Board will 
proceed without further delay.  

The veteran's claim of entitlement to service connection for 
a heart condition is the subject of the REMAND portion of 
this decision.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 1993, the RO 
denied the veteran's claim of entitlement to service 
connection for hypertension.

2.  The evidence received since the RO's February 1993 
decision denying service connection for hypertension, which 
was not previously of record and which is not cumulative of 
other evidence of record, bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The appellant does not have prostatitis that was caused 
or aggravated as a result of his service.  

4.  The veteran's bilateral pes planus is manifested by 
symptomatology that includes subjective complaints of pain 
and swelling, but not  unilateral or bilateral severe 
flatfoot with objective evidence of marked deformity, 
accentuated pain on manipulation and use, indications of 
swelling on use, and characteristic callosities.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's February 1993 decision denying the veteran's claim for 
service connection for hypertension; the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

2.  Prostatitis was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2003).  

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code 5276 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

A review of the claims files shows that in February 1993, the 
RO denied a claim for service connection for hypertension.  
The veteran was notified of this decision, and of his 
appellate rights, in March 1993.  There was no appeal, and 
this decision became final.  See 38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In June 2001, the veteran applied to reopen this claim.  In 
January 2002, the RO denied the claim after determining that 
new and material evidence had not been presented.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in February 1993.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's February 1993 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for cardiovascular-renal 
disease (including hypertension), when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

The evidence of record at the time of the RO's February 1993 
decision included the veteran's service medical records.  
These records included a May 1992 report which noted that the 
veteran had a family history of high blood pressure, and 
which identified elevated blood pressure as a risk.  His 
blood pressure was noted to be 136/84.  Report dated between 
November 1990 and January 1991 contained blood pressure 
readings of 130/78, 130/80, 150/100 and 130/90.  In a June 
1992 health questionnaire, he indicated that he had high 
blood pressure.  The veteran's separation examination report, 
dated in June 1992, showed that his blood pressure was 
134/84, and that his heart and vascular system were 
clinically evaluated as normal.  In an accompanying report of 
medical history, the veteran indicated that he had had "high 
or low blood pressure," and the examiner noted a history of 
isolated elevated blood pressure readings.  

At the time of the RO's February 1993 denial of the claim, 
there was no competent evidence showing that the veteran 
currently had hypertension, or that hypertension was related 
to the veteran's service.  

Evidence received since the RO's February 1993 decision 
includes service medical records from the veteran's active 
duty for training (ACDUTRA) in August 1999, VA outpatient 
treatment reports dated in 2001, and reports from private 
health care providers, dated between 1993 and 2001.  

Reports from E. Dale Schoonover, M.D., dated between 1993 and 
2001, show that in December 1996, and February 1998, the 
veteran's blood pressure was noted to be elevated (a second 
reading during the December 1996 visit resulted in a lower 
reading).  In November 1999, he was diagnosed with 
hypertension.  

The service and service medical records, dated in August 
1999, indicate that the veteran was determined to have been 
injured in the line of duty (i.e., during ACDUTRA) due to "a 
mild muscle injury due to overextension."  The medical 
records contain a summary that indicated that the veteran was 
observed overnight for rhabdomyolysis of chest wall muscles, 
and which contains diagnostic impressions including 
rhabdomyolysis, resolving chest wall pain due to 
rhabdomyolysis and gastroesphageal reflux; "[left 
ventricular hypertrophy] - ? [hypertension]"; and "mildly 
abnormal" electrocardiogram, specifically "poor R-wave 
progression".  A radiographic report indicates that there 
was no evidence of ischemia, and that the veteran had an 
ejection fraction of 49 percent.  A treadmill stress test 
report appears to note slight hypertension blood pressure 
response.  

This medical evidence was not of record at the time of the 
RO's February 1993 decision, is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that this evidence is material.  Although Dr. 
Schoonover's reports show that elevated blood pressure 
reading were noted on two occasions prior to August 1999, the 
record does not show that Dr. Schoonover diagnosed 
hypertension prior to August 1999.  The veteran's service 
medical records from his August 1999 period of ACDUTRA 
contain a reference to "possible" hypertension during this 
period of service.  See 38 U.S.C.A. §§ 101 (22), (23).  The 
Board therefore finds that the submitted evidence bears 
directly and substantially upon the issue at hand, that this 
evidence is probative of the issue at hand, and is material.  
See e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  The claim is therefore reopened.  

II.  Service Connection

The appellant asserts that service connection is warranted 
for prostatitis (claimed as "prostate").  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).


Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2003).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed  by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2003).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

The veteran's service medical records (to include service and 
service medical records from ACDUTRA dated in August 1999), 
show that in October 1989, he was treated for testicular pain 
and swelling.  The assessment was back strain and possible 
left inguinal hernia.  The veteran's separation examination 
report, dated in June 1992, shows that his genitourinary 
system was clinically evaluated as normal.  

As for the relevant post-service medical evidence, it 
consists of private treatment reports, dated between 1993 and 
2003, and VA outpatient treatment reports, dated in 2001.  

Reports from Joseph W. Miles, Jr., M.D., dated between 1994 
and 1996, show treatment for a number of conditions, to 
include prostatitis beginning in November 1996.  

Reports from Dr. Schoonover, dated between 1993 and 2001, 
show treatment for a number of conditions, to include 
prostatitis beginning in August 1993.  In May 1998, he was 
assessed with bladder spasms, and a possible UTI (urinary 
tract infection).  

The VA outpatient treatment reports include an October 2001 
report noting a history of prostatitis dating to about 1996.

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show that he was ever treated 
for prostatitis, or any other prostate disorder.  The first 
post-service medical evidence of a prostate disorder is a 
diagnosis of prostatitis found in Dr. Schoonover's August 
1993 report.  This is approximately one year after separation 
from service.  This period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, there is no 
competent evidence showing that prostatitis was caused or 
aggravated by either the veteran's active duty service or a 
period of ACDUTRA.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has the claimed 
condition that should be service connected.  His statements 
are not competent evidence of a diagnosis, or a nexus between 
the claimed condition and his service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III. Increased Rating

In his claim, received in March 2001, the veteran argued that 
an increased rating is warranted for his pes planus.  No 
specific arguments have been made.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's service medical records show that he 
periodically received treatment for foot complaints that 
included foot pain, swelling, and plantar fasciitis.  The 
assessments included bilateral heel spur syndrome, plantar 
fasciitis, and flat feet.  He was profiled for his feet on at 
least four occasions.  A June 1992 separation examination 
report shows that he was noted to have had a tender right 
fifth toe (with a normal X-ray), bilateral tenderness at the 
arches and plantar feet, and that he had been profiled for 
flat feet.  

The Board notes that history of the veteran's flat feet, see 
38 C.F.R. § 4.1 (2003), includes reports from Dr. Schoonover 
that show that, in August 1995, medication was prescribed for 
foot pain, and that arch supports were recommended.  The 
Board further notes that there are no records from either Dr. 
Miles or Dr. Schoonover that are dated as of March 2000 
(i.e., one year prior to the date of claim, see 38 C.F.R. 
§ 3.400(0)(2) (2003)) or later that show treatment for foot 
complaints.  

A VA examination report for the feet, dated in July 2001, 
shows that the veteran complained of pain that bothered him 
most in the morning, and after walking.  He stated that he 
was using orthotics, and that he could not participate in 
sports due to foot pain.  He reported that his foot symptoms 
did not interfere with his ability to perform his job, 
although he had foot pain at the end of the day.  On 
examination, the was bilateral pes planus.  The feet were 
tender to palpation at the posterior tibialis tendons 
bilaterally.  There was 20 degrees of dorsiflexion 
(bilaterally) and plantar flexion was to 60 degrees 
(bilaterally).  Eversion and inversion were each to 30 
degrees.  X-rays revealed no evidence of acute bony 
abnormalities or fracture, and there were no significant 
degenerative changes.  The right foot had a small well-
corticated fragment medially adjacent to the medial malleolus 
which may represent an accessory ossicle and/or old/prior 
avulsion injury.  The impression was bilateral pes planus.  

VA outpatient treatment reports include a March 2001 report 
which notes that the veteran requested orthotics, and that he 
had "[n]ever been seen here before."  An October 2001 
report notes that the veteran complained of foot pain, and 
that he had recently been given arch supports.  

In February 1993, the RO granted service connection for the 
veteran's bilateral pes planus, and rated it pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5276, with a 10 percent 
evaluation.  Under DC 5276, a disability rating of 10 percent 
is warranted for bilateral moderate flatfoot with the weight 
bearing line over or medial to the great toe, inward bowing 
of the tendo Achilles, and pain on manipulation or use of the 
feet.  A 20 percent evaluation is warranted for unilateral 
severe flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities.  A 30 percent evaluation is 
warranted where such severe flatfoot is bilateral.  

The Board finds that the criteria for an evaluation in excess 
of 10 percent have not been met.  The evidence does not show 
that the veteran has either unilateral or bilateral severe 
flatfoot with objective evidence of marked deformity, 
accentuated pain on manipulation and use, indications of 
swelling on use, and characteristic callosities.  

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted on the basis of functional loss 
due to pain.  In this regard, the veteran's assessments 
include foot pain, and VA physicians have issued the veteran 
orthotics.  However, the veteran's subjective complaints of 
pain have already been contemplated in the criteria of DC 
5276.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Accordingly, the Board concludes that the veteran is 
most appropriately evaluated at the 10 percent rate under DC 
5276.

Finally, the Board has considered whether a higher rating is 
warranted under 38 C.F.R. § 4.71a, DC 5284.  Under DC 5284, a 
20 percent rating is assigned for a moderately severe foot 
injury.  However, in this case the Board has determined that 
the findings in the relevant evidence are insufficient to 
show that he has a moderately severe foot injury.  
Specifically, the veteran has reported that his foot symptoms 
do not interfere with his ability to perform his job 
(although he had foot pain at the end of the day), and there 
are no other findings, to include the range of motion 
findings in the July 2001 VA examination report, to support a 
conclusion that the veteran's condition more closely 
approximates a moderately severe foot injury.  Accordingly, a 
rating in excess of 10 percent under DC 5284 is not 
warranted.  

IV.  VCAA

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002)), which became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA in letters, dated in 
June and July of 2001, and the statement of the case, dated 
in December 2002.  Additionally, the RO informed the veteran 
of what assistance VA would provide, what could be done to 
expedite his claims, and the time limits associated with his 
claims.  In summary, the veteran has been informed of the 
applicable laws and regulations needed to substantiate his 
claims.

The veteran was afforded a VA examination for his increased 
rating claim, and although it does not appear that the 
veteran was afforded a VA examination covering his claim for 
prostatitis, the Board finds that the evidence, discussed 
supra, which shows that the veteran was not treated for a 
prostate condition during service, and that there is no 
competent evidence of a nexus between the claimed condition 
and the veteran's service, warrants the conclusion that a 
remand for an examination and/or an opinion is not necessary 
to decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 
38 C.F.R. § 3.159 (c)(4) (2003); see also Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The Board finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issues discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for hypertension is 
reopened; the appeal is granted to this extent only and is 
subject to the following development.  

Service connection for prostatitis is denied.  

A rating in excess of 10 percent for bilateral flat feet is 
denied.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

In Part I, the Board determined that new and material 
evidence had been presented to reopen a claim for service 
connection for hypertension.  In addition, the appellant 
asserts that service connection is warranted for a heart 
condition (claimed as "ejection fraction").  

In this regard, reports from Dr. Schoonover, dated between 
1993 and 2001, show treatment for a number of conditions, to 
include an April 2001 report which shows that the veteran's 
ECG revealed a LVH, and was otherwise normal.  Dr. 
Schoonover's assessment noted, concerning chest pain, "I 
doubt this is cardiac - appears chest wall most likely 
source."  Also, as noted above, service medical records 
dated in August 1999 note a "mildly abnormal EKG", 
specifically "poor R-wave progression"; "possible 
hypertension causing LVH"; ejection fraction of 49 percent; 
and "Sl HTN BP response" in a treadmill stress test. 

The issue of whether the veteran's LVH and/or ejection 
fraction are disabilities, see e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), and, if so, whether these disabilities 
were caused or aggravated by the veteran's service, are 
medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The issue of whether the veteran's hypertension was 
caused or aggravated by his service is also a medical 
question.  The veteran has not yet been afforded an 
examination covering his hypertension and heart symptoms, nor 
have etiological opinions been obtained.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
request that he provide information as to 
all treatment of his hypertension and 
heart symptoms since October 2001, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran.  Any such records that have 
not previously been associated with the 
veteran's claims folder should be 
incorporated into the record.  

2.  The RO should request an examination 
of the veteran to determine the nature 
and extent of any and all cardiovascular 
disorders, to include hypertension.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that: 

a) hypertension was incurred during 
active duty from August 1988 to August 
1002, or manifested to a compensable 
degree within one year of separation from 
active duty service (i.e., by August 
1993); and, if not: 

b) whether hypertension was incurred 
during the veteran's active duty for 
training in August 1999; and 

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that:

a) any heart disorder (not to include 
hypertension) was caused or aggravated by 
the veteran's active duty from August 
1988 to August 1002 or his active duty 
for training in August 1999, and, if not:

b) whether cardiovascular-renal disease 
(other than hypertension) was manifested 
to a compensable degree within one year 
of separation from active duty service 
(i.e., by August 1993).  

The examiner should provide a rationale 
for all opinions.  The claims folder must 
be provided to the examiner for review

3.  The RO must review the claims file 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. 
No. 106-475 is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  See 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  The RO 
should also ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
either of the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



